internal_revenue_service index number number release date cc dom corp 01-plr-111498-98 date re corporation a b c d trust trust trust trust trust trust trust trust trust state n plr-111498-98 state o q date year year dear this letter replies to your letters dated date and date in which rulings were requested as to the federal_income_tax consequences of proposed transactions the information submitted for consideration is summarized below corporation is a closely held state n corporation whose principal business is sales and marketing of q stock in corporation was held by family members a b c and d and by trusts established by the family as the result of a dispute between a b c and d and the trustees of the trusts a lawsuit was filed the lawsuit was resolved by a settlement agreement executed on date settlement agreement under the settlement agreement corporation redeemed all the stock owned by a b c and d and trust sec_1 and c is a related_person with respect to trust and d is a related_person with respect to trust sec_2 and within the meaning of sec_302 c c after the redemptions all of the stock of corporation was held by trusts the redemption of a's corporation stock was substantially disproportionate under sec_302 with the application of the family_attribution_rules under sec_318 the redemption of b c and d's corporation stock completely terminated their shareholder interests in corporation under the provisions of sec_302 with the application of the waiver of the family_attribution_rules under sec_302 b c and d each executed and filed the agreement required in sec_302 with respect to the acquisition of any interest in corporation within years from the date of the redemption a proposes accepting an appointment as trustee of trust a b c and d propose naming one of themselves to each of the trustee succession committees of trusts except that they will not name any one of themselves to the trustee succession committee of a_trust for which that one is the trust's grantor the settlement agreement provides that a b c and d can designate among one of themselves or descendants of their father to serve as one member of a trustee succession committee for each of trusts the settlement agreement further provides that the right to appoint one member to each of the trustee succession committees is not exercisable within the ten year period specified under sec_302 unless the exercise will meet the criteria for the complete termination of the interests of b c and d under sec_302 and sec_302 the settlement agreement further provides that in the event that a b c or d cannot meet the criteria of sec_302 and sec_302 in plr-111498-98 appointing one of themselves or other descendants of their father to the trustee succession committees but would be able to comply with the criteria of sec_302 and sec_302 by selecting a third person a b c and d will be permitted to select a third person for such position under the provisions of each of trusts the members of each trust's trustee succession committees has the right to remove and replace the trustees of that trust a is the grantor of trust b is the grantor of trust c is the grantor of trust and d is the grantor of trust from to the date of the redemption c was employed by corporation in state o state o has an intangible_property tax which imposes a tax on holding stock in a corporation among other things corporation agreed to pay as additional compensation c's state o intangible_property tax on c's corporation stock intangible_property tax and a gross-up amount sufficient to pay c's additional income taxes resulting from c's increased taxable_income by the payment by state o of c's intangible_property tax gross-up amount corporation failed to pay c's intangible_property tax and gross-up amount for year and the settlement agreement signed by c and corporation contained a release of each party from any obligation to the other party neither c nor corporation intended that the release of each party in connection with the lawsuit would apply to corporation's obligation to pay c's intangible_property tax or gross-up amount accordingly corporation has agreed to pay the appropriate amounts for c's intangible_property tax and gross-up amount for year and taxpayers a b c and d request the following rulings a the appointment and acceptance of a as a successor trustee for trust or as a member of one or more of the trustee succession committees of trusts will not result in the proceeds received by a on the redemption of a's corporation stock being taxed as dividend income under sec_301 b the appointment and acceptance of b c or d as a member of one or more of the trustee succession committees of trusts will not result in the acquisition of an interest in corporation by b c or d within the meaning of sec_302 and therefore the proceeds received by b c or d on the redemption of b c or d's corporation stock will not be taxed as dividend income under sec_301 c the appointment and acceptance by c or d as a member of one or more of the trustee succession committees of trusts will not result in the acquisition of an interest in corporation by c or d within the meaning of sec_302 and therefore the proceeds received by trust sec_1 or on the redemption of trust or 3's corporation stock will not be taxed as dividend income under sec_301 and d the additional compensation corporation will pay for c's intangible_property tax and gross-up amount for year and year will not result in the acquisition of an interest in corporation by c within the meaning of sec_302 and therefore the plr-111498-98 proceeds received by c on the redemption of c’s corporation stock will not be taxed as dividend income under sec_301 based solely on the information submitted we rule as follows the appointment and acceptance of a as a successor trustee for trust or as a member of one or more of the trustee succession committees of trusts will not result in the proceeds received by a on the redemption of a's corporation stock being taxed as dividend income under sec_301 the appointment and acceptance of b c or d as a member of one or more of the trustee succession committees of trusts will result in the acquisition of an interest in corporation within the meaning of sec_302 and therefore the proceeds received by b c or d on the redemption of b c or d's corporation stock will be taxed as dividend income under sec_301 the appointment and acceptance by c or d as a member of one or more of the trustee succession committees of trusts will result in the acquisition of an interest in corporation within the meaning of sec_302 and therefore the proceeds received by trust sec_1 or on the redemption of trust or 3's corporation stock will be taxed as dividend income under sec_301 and the additional compensation corporation will pay for c's intangible_property tax and gross-up amount for year and will not result in the acquisition of an interest in corporation by c within the meaning of sec_302 and therefore the proceeds received by c on the redemption of c's corporation stock will not be taxed as dividend income under sec_301 we express no opinion about the tax treatment of the proposed transaction under any other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular we express no opinion about whether an appointment and acceptance of a third party as a member of one or more of the trustee succession committees of trusts will result in the acquisition of an interest in corporation by b c or d within the meaning of sec_302 resulting in the proceeds received by b c or d on the redemption of b c or d's corporation stock being taxed as dividend income under sec_301 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-111498-98 it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling have been consummated sincerely assistant chief_counsel corporate ______________________________ by mark s jennings senior technician reviewer branch
